Exhibit 10.95

2014 Award Agreement

under the

ING U.S., Inc.

2013 Omnibus Employee Incentive Plan

Grantee:

Grant Date:

Restricted Stock Units Granted:

Article 1 – General

 

1.1 Capitalized terms used but not defined in this agreement (this “Agreement”)
shall, unless the context otherwise requires, have the same definition as in the
ING U.S., Inc. 2013 Omnibus Employee Incentive Plan (the “Plan”). Unless
otherwise stated or the context so requires, the singular shall be construed to
mean the plural, and vice versa.

 

1.2 This Award is subject to the terms and conditions of the Plan and as set
forth below in this Agreement. The provisions of this Agreement shall govern and
prevail in the event of any conflict with the Plan. Any conflicting or
inconsistent term of this Agreement shall be interpreted and implemented by the
Committee in a manner consistent with the Plan.

 

1.3 The Grantee has read the Plan, and accepts and agrees to the terms and
conditions thereof.

Article 2 – Awards

 

2.1 Award of RSUs.

 

  (a) Award. Grantee is hereby granted the number of restricted stock units
(“RSUs”) indicated above immediately adjacent to the caption “Restricted Stock
Units Granted”. Each RSU represents a conditional right to receive one share of
Common Stock, subject to Article 3.1(a).

 

  (b) Grant Date of Award. The grant date of this Award of RSUs is the date
indicated above immediately adjacent to the caption “Grant Date” (the “Grant
Date”).

 

  (c) Consideration. No consideration is payable by the Grantee in respect of
this Award of RSUs.



--------------------------------------------------------------------------------

Article 3 – Vesting and Delivery of Award

 

3.1 Scheduled Vesting Dates.

 

  (a) Vesting of Awards of RSUs. (i) Subject to Articles 3.2 and 3.4 below, this
Award of RSUs will vest one-half on the second anniversary of the Grant Date,
one-quarter on the third anniversary of the Grant Date and one-quarter on the
fourth anniversary of the Grant Date (each, a “Vesting Date”), provided that the
Grantee is still Employed by the Company on each of the respective Vesting
Dates. Any fractional shares that would otherwise vest on a Vesting Date will
vest on the last Vesting Date. In the event there are any fractional shares on
the final Vesting Date, the number of RSUs that vest on that final Vesting Date
will be rounded up to the nearest whole share. One share of Common Stock shall
be delivered to the Grantee in respect of each vested RSU as soon as practicable
following each of the respective Vesting Dates but in any event no later than
the end of the calendar year in which any such Vesting Date occurs.

 

  (ii) As soon as practicable following each Vesting Date (but in any event no
later than the end of the Calendar Year in which such Vesting Date occurs), one
share of Common Stock shall be delivered to the Grantee in respect of each RSU
vesting on such date.

 

3.2 Termination of Employment

 

  (a) If Grantee ceases to be Employed by the Company prior to an applicable
Vesting Date by reason of:

 

  (i) injury or Total and Permanent Disability (evidenced to the satisfaction of
the Company) any unvested RSUs shall vest and one share of Common Stock shall be
delivered to the Grantee in respect of each such vested RSU as soon as
practicable following the date of such injury or Total and Permanent Disability
(but in any event no later than the end of the calendar year in which such date
of injury or Total and Permanent Disability occurs); or

 

  (ii) early retirement by agreement of the Committee, any unvested RSUs shall
continue to vest, and shares of Common Stock will continue to be delivered,
according to the schedule (and as otherwise) set forth in Section 3.1; or

 

  (iii) retirement, and at the time of such termination of Employment (i) is at
least 58 years old and (ii) the sum of Grantee’s years of service with the
Company and age is at least 63 (meeting of both such conditions shall constitute
reaching “Retirement Age” for purposes of this Agreement), any unvested RSUs
shall continue to vest, and shares of Common Stock will continue to be
delivered, according to the schedule (and as otherwise) set forth in
Section 3.1; or

 

  (iv)

termination of Employment by the Company due to Business Conditions (including,
but not limited to, Redundancy) or a business divestiture that forms part of the
normal course of business of ING U.S., Inc. (“ING U.S.”), any

 

-2-



--------------------------------------------------------------------------------

  unvested RSUs shall continue to vest, and shares of Common Stock will continue
to be delivered, according to the schedule (and as otherwise) set forth in
Section 3.1; or

 

  (v) death, any unvested RSUs shall vest and one share of Common Stock shall be
delivered to the Grantee’s beneficiary or estate, as the case may be, in respect
of each vested RSU as soon as practicable following the date of such death (but
in any event no later than the end of the calendar year in which such date of
death occurs).

 

3.3 (Reserved)

 

3.4 Termination of Employment – Additional Provisions

 

  (a) In the event of a Change in Control, the provisions of Section 3.6 of the
Plan shall govern the treatment of this Award, which provisions shall supersede
any provision of this Agreement that is inconsistent with such Section 3.6.

 

  (b) If a Grantee is given notice of termination of Employment in circumstances
involving fraud, gross negligence, willful misconduct or any activity
detrimental to the Company, as determined by the Committee, then this Award
shall lapse immediately on the date the notice of termination of Employment is
given to the Grantee, and any unvested awards shall be forfeited.

 

  (c) Notwithstanding Article 3.2, the Committee in its absolute discretion may
consent to vest this Award in whole or in part to the extent as it may determine
and considers reasonable.

 

  (d) Other than as set forth in Article 3.2, any unvested RSUs shall expire
upon termination of Employment without any consideration and the Grantee shall
have no further rights thereto.

Article 4 – Claw back and Hold back

 

4.1 Claw Back.

 

  (a) Notwithstanding the terms and conditions as specified in the Plan and this
Agreement, the Grantee expressly agrees that the Company shall have the right to
reclaim any shares of Common Stock that have been delivered to the Grantee under
the Plan in the event that he or she engages in conduct or performs acts which
as the Committee determines to be:

 

  (i) malfeasance;

 

  (ii) fraud; or

 

-3-



--------------------------------------------------------------------------------

  (iii) specific conduct, alone or in concert with others, which has led to the
material restatement of the Company’s annual accounts and/or significant
(reputational) harm to the Company.

 

  (b) By signing this Agreement, the Grantee acknowledges that he or she
understands and agrees that in the event the Committee determines that Grantee
has engaged in conduct or performed acts specified in Section 4.1(a) and Grantee
has sold all or a portion of his or her shares of Common Stock after vesting,
the Company has the right to claim from the Grantee an amount in US dollars
equal to the Fair Market Value of such shares at the time of such sale and the
Grantee is obliged to repay this amount at first demand by the Company, such
payment to be made no later than 30 days after the first demand.

 

4.2 Hold Back. The Committee has the authority to adjust the number of shares of
Common Stock and/or cancel this Award in whole or in part:

 

  (a) in case of evidence of misbehavior or serious error by the Grantee (e.g.
breach of code of conduct and other internal rules, especially concerning
risks); or

 

  (b) in case of evidence of malfeasance or fraud by the Grantee; or

 

  (c) in the event the Company or the business line in which the relevant staff
member works suffers a significant failure of risk management; or

 

  (d) in the event of significant negative changes in the economic or regulatory
capital base (based on a capital test); or

 

  (e) if any other material new information arises that would have changed the
original determination of the award if it were known at the time of award; or

 

  (f) specific conduct, alone or in concert with others, which has led to the
material restatement of the Company’s annual accounts and/or significant
(reputational) harm to the Company or any of its Subsidiaries or Affiliates.

The Committee will annually assess, prior to vesting, whether and to what extent
this discretionary authority needs to be applied.

Article 5 – Various

 

5.1

Compliance with U.S. Tax Law. Where the Grantee qualifies as a US Taxpayer, the
Grantee understands and agrees that notwithstanding anything herein to the
contrary, this Agreement, and the Award made hereby, shall be administered in
accordance with the applicable provisions of the U.S. Internal Revenue Code of
1986, as amended (the “Code”), including but not limited to, Section 409A of the
Code. Notwithstanding anything in the Plan to the contrary, any adjustment of
the Award granted hereby shall be made in compliance with Section 409A of the
Code. The Award granted hereby is intended to comply with Section 409A of the
Code and will be administered and

 

-4-



--------------------------------------------------------------------------------

  interpreted in accordance with that intent. In the event that the Grantee is a
“specified employee” (within the meaning of the Treasury Regulations
§1.409A-1(i)) as of the date of the Grantee’s “separation from service” (within
the meaning of Treasury Regulations §1.409A-1(h)) and if, as a result, any
shares of Common Stock cannot be delivered, or this Award cannot be paid or
provided, in either case in the manner or at the time otherwise provided in
Article 3, without subjecting the Grantee to “additional tax”, interest or
penalties under Section 409A of the Code, then such shares shall be delivered,
or this Award will be paid or provided, on the first day of the seventh month
following the Grantee’s separation from service.

 

5.2 Delivery of Common Stock or Sale of Common Stock. Except as otherwise
provided above and notwithstanding anything in the Plan to the contrary, in
accordance with instructions provided by the Grantee, shares of Common Stock, to
the extent relating to vested RSUs, shall be transferred to the brokerage
account of the Grantee and/or sold by the Company on behalf of and for the
account of the Grantee upon delivery. The Grantee should provide instructions to
the Company during the designated period(s) prior to the date of vesting
instructing the Company to transfer the shares to the brokerage account of the
Grantee or to sell some or all of such shares on behalf of and for the account
of the Grantee. If the Grantee fails to provide any such instructions to the
Company during the designated period(s), the Company may determine in its sole
discretion whether to transfer such Common Shares to the brokerage account of
the Grantee or to sell such shares on behalf of and for the account of the
Grantee. In all cases, the Company shall be entitled, at its sole option, to
withhold or repurchase (at the market price of such shares at the time of
delivery) Common Shares from Grantee in order to satisfy any tax withholding or
similar obligations associated with the vesting or delivery of such Common
Shares.

 

5.3 Dividend Equivalent Rights. The Grantee has, with respect to all RSUs
granted hereby, a conditional right to receive amounts equal to the regular cash
dividends that would have been paid on the shares of Common Stock underlying
such Award as if such shares had been delivered as of the Grant Date. Such
amounts will be paid in cash, without interest, subject to the same terms and
conditions, including but not limited to those related to vesting, forfeiture,
cancellation and payment, as apply to the shares of Common Stock underlying this
Award. The Grantee will have only the rights of a general unsecured creditor of
ING U.S. until payment of such amounts is made as specified herein.

Article 6 – Data protection

 

6.1 The Grantee hereby (i) consents to the processing, collection, recording,
organizing, storing and adapting by the Company and the third party
administrators involved in the operation and administration of the Plan, of the
personal data, (including, without limitation, name, business contact
information, employee number, position and information on Awards) relating to
the Grantee for the sole purpose of participating in the Plan and the Agreement,
including the operation and administration of the Plan, and (ii) grants such
consent for the duration of the Plan.

 

-5-



--------------------------------------------------------------------------------

6.2 The Grantee also consents to the transfer of his/her personal data referred
to under Article 6.1 of this Agreement by the Company to third party
administrators that are assigned to the operation and administration of the Plan
for this Grantee specifically and that are located in the United States or
elsewhere.

 

6.3 The Grantee also agrees that a limited set of his/her personal data (name,
LSPP ID, business line) is accessible to those third party administrators that
are not specifically assigned to him/her for the operation and administration of
the Plan for the sole purpose of identification and other related administrative
reasons (e.g. to trace Grantees that have changed position within the Company).

 

6.4 The Grantee’s personal data related to the Plan will be held in a database
file titled with his/her name and unique identification code for the duration of
the Plan, taking to account any additional data retention period required by
applicable law. The database will be kept by the Company on behalf of the
Company.

 

6.5 The Grantee understands that the provision of all of his/her personal data
is obligatory for the purpose of his/her participation in the Plan and agrees
with the transfer of the relevant personal data to the Company entity that
he/she is employed by. The Participant is aware of his/her right to access
and/or correct personal data, if and when necessary, by contacting the local
Human Resources representative.

 

6.6 The Grantee hereby agrees that ING U.S. may transfer the Grantee’s personal
data to a third party administrator, including one that is not an affiliated
company, in order to carry out necessary administrative functions with respect
to this Award.

Article 7 – Governing law and Jurisdiction

 

7.1 Governing law and jurisdiction. This Agreement shall be governed by and
shall be construed in accordance with the laws of the State of New York. The
Company and the Grantee irrevocably submit, in respect of any suit, action or
proceeding arising out of or relating to or concerning the Plan or the
interpretation or enforcement of this Agreement, to the exclusive jurisdiction
of any state or federal court located in New York, New York and to be bound by
the provisions of Section 3.16 of the Plan.

 

7.2 Partial invalidity. Parties expressly agree that the invalidity or
unenforceability of an Article or Articles of this Agreement shall not affect
the validity or enforceability of any other Article of this Agreement and that
the remainder of this Agreement will remain in full effect. Any such invalid or
unenforceable Article shall be replaced or be deemed to be replaced by a
provision that is considered to be valid and enforceable. The interpretation of
the replacing Article shall be as close as possible to the intent of the invalid
or unenforceable Article.

Article 8 – Grantee Covenants

 

8.1

In consideration of the Award granted under this Agreement, Grantee agrees to
abide by the restrictive covenants set forth below. For the purposes of this
Article, the definition of

 

-6-



--------------------------------------------------------------------------------

  “Company” is expanded to include any Subsidiaries or Affiliates that do
business in the United States.

 

  (i) Protection of confidential information. The Grantee will not, without
permission of the Company, disclose any Company confidential information or
trade secrets to anyone outside the Company, unless required by subpoena.
Confidential information and trade secrets include, but are not limited to,
customer lists, product development information, marketing and sales plans,
premium or other pricing information, operating policies and manuals, and, or
other confidential information related to the Company.

 

  (ii) Nonsolicitation of employees and agents. The Grantee will not, for 12
months following termination of Employment, directly or indirectly attempt to
induce any employee, agent or agency, broker, broker-dealer, financial planner,
registered principal or representative of the Company to be employed by or to
perform services for any entity that competes with the Company.

 

  (iii) Nonsolicitation of customers. The Grantee will not, for 12 months
following termination of Employment, directly or indirectly attempt to solicit
the trade of any person that is a customer of the Company or which the Company
has been undertaking reasonable steps to procure as a customer during the 6
months preceding termination of employment. This limitation will only apply to
products or services in competition with a product or service of the Company,
and to customers with whom Grantee had contact during employment.

 

  (iv) Agreement to Cooperate. Following the termination of Employment, the
Grantee will cooperate with the Company, without additional compensation, on
matters within the scope of Grantee’s responsibilities during employment. The
Company agrees to reimburse reasonable out-of-pocket expenses the Grantee incurs
in connection with such assistance. The Company agrees it will make all
reasonable efforts to minimize disruption to the Grantee’s other commitments.

 

8.2 If any provision of Article 8.1 is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth above, the parties
agree that they intend the provision to be enforceable to the maximum extent
possible under applicable law, and that the court should reform the provision to
make it enforceable in accordance with the intent of the parties.

 

8.3 The Grantee acknowledges that these covenants are a material inducement for
the Company to effect the Award granted under this Agreement. The Grantee
further acknowledges that a violation of any term of the covenants will cause
the Company irreparable injury for which adequate remedies are not available at
law. Therefore, the Grantee agrees that, if the Grantee breaches any of the
covenants:

 

  (i) the Award made to the Grantee pursuant to this Agreement will be
rescinded;

 

  (ii) the Grantee will not be entitled to retain any income or property derived
from the Award; and

 

-7-



--------------------------------------------------------------------------------

  (iii) the Company will be entitled to an injunction, restraining order or such
other equitable relief (without the requirement to post bond) restraining the
Grantee from committing any violation of the covenants contained in Article 8.1.

The remedies in this Article are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity as a court or
arbitrator may reasonably determine.

 

8.4 The Company may terminate any Award if the Grantee has willfully engaged in
gross misconduct that the Company determines is likely to be damaging or
detrimental to the Company.

 

8.5 This Article 8 will be interpreted in accordance with the laws of the State
of New York. Any proceedings involving Article 8 will be brought in a court of
competent jurisdiction in the State of New York.

Article 9 – Definitions

 

9.1 “Business Conditions” shall mean any situation, not being a Business
Divestiture, in which the termination of a Grantee’s employment is caused by
economic or strategic considerations and is not based primarily on the Grantee’s
individual performance.

 

9.2 “Business Divestiture” shall mean the complete or partial transfer of a
Subsidiary by which the Grantee is Employed to a transferee that is not a
Subsidiary or a complete or partial initial public offering of a Subsidiary by
which the Grantee is Employed. A partial transfer or initial public offering is
only considered a Business Divestiture if such transfer or initial public
offering results in ING U.S. (directly or indirectly) owning less than 50.1% of
the voting stock in such transferred Subsidiary, where this Business Divestiture
does not form part of ING U.S.’ normal course of business as determined by the
Committee.

 

9.3 “Pro Rata Factor” shall mean the factor that is calculated by dividing the
period of Employment from the immediately preceding Vesting Date (in terms of
months, rounded up to the nearest whole number) by twelve.

 

9.4 “Redundancy” shall mean termination of a Grantee’s Employment by the Company
due to a reorganization of the Company in such circumstances as the Committee
determines in its absolute discretion.

 

9.5 “Total and Permanent Disability” shall mean the mental or physical
disability, whether occupational or non-occupational in cause, which satisfies
such definition in: (i) any insurance policy or plan provided to the Grantee by
the Company; or alternatively (ii) the Grantee’s applicable national legislation
pertaining to persons with disability.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has signed this Agreement
effective as of the date first written above.

 

ING U.S., INC.

 

Name: Title:

 

Name: Title: GRANTEE

 

[Signature page to Omnibus Plan 2014 Award Agreement]